DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boelkow (DE 1960937) in view of Dlugai et al. (US 2013/0322791).
	Regarding claim 1, Boelkow discloses a sealing apparatus Fig. 1, comprising: a reinforcing ring 3a that is annular around an axis; an elastic-body portion 4 that is provided with a seal lip, is installed to the reinforcing ring, is formed from an elastic body, and is annular around the axis; an annular garter spring 5; and a lip-pressing ring 6 that is an annular member independent of the garter spring; wherein the seal lip has on an inner-periphery side a lip tip portion that is an annular portion that is convex toward the axis and on an outer-periphery side a receiving groove (groove having 5) that is an annular groove formed facing away from the lip tip portion; the garter spring 5 is embedded in the receiving groove of In re Leshin, 125 USPQ 416.
 	Regarding claim 2, Boelkow as modified discloses wherein the seal lip  is connected to another portion of the elastic-body portion 4 at an end portion on one side in an axis direction, the value of the inner diameter of the lip-pressing ring 6 being no less than a value of an outer diameter of the seal lip at a portion at least partway toward the one side from another side in the axis direction. 	Regarding claim 3, Boelkow as modified discloses wherein the lip-pressing ring 6 is a member that is annular around an axis of the lip-pressing ring.
 	Regarding claim 4, Boelkow modified discloses wherein the inner diameter of the lip-pressing ring 6 is set so the inner-periphery side of the lip-pressing ring contacts the outer-periphery side of the seal lip 4 before the seal lip is spread to the outer-periphery side by a distance corresponding to an interference of the seal lip. 	Regarding claim 5, Boelkow modified discloses wherein the inner diameter of the lip-pressing 
 	Regarding claim 6, Boelkow modified discloses wherein in a cross section at the axis, at least a portion of an outline on the inner-periphery side of the lip-pressing ring 6 corresponds to at least a portion of an outline on the one side of the receiving groove on the outer-periphery side of the seal lip 4.

Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. Applicant argues that because the lip pressing ring 6 of Boelkow is intended to be inflatable, there would be no proper motivation to make the lip pressing ring 6 of Boelkow out of a rigid material. This is not persuasive, since the Dlugai reference could be a plastic material capable of being inflatable, moreover the claim discloses metal or resin material, resin material is also capable of being inflatable.  Applicants further argues that the support part 18 of Dlugai is designed to support a wax filled hollow body 15 and is not used separate from the wax filled elastic hollow body.  This is not persuasive, since the support part of the Dlugai reference can also be provided in a floating position.  (Para. 0009 of Dlugai)  Applicant argues that neither Boelkow DE ‘937 nor Dlugai ‘791 disclose or suggest a lip pressing ring spaced from the garter spring when the seal lip is installed on a shaft.  This is not persuasive since the lip pressing ring of Boelkow can be spaced from the garter spring while the seal lip is on the shaft prior to inflation.  Further structure should be claimed to further define the lip ring pressing ring. (e.g. “in use” in lieu of “installed”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Examiner, Art Unit 3675